Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [21 October 1783]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


          
            Mon Illustre Docteur
            Mardy matin [October 21, 1783]
          
          J’ai passe hier chez vous et j’ai èté bien fache de ne vous y avoir pas trouvé car malheureusement J’ai poussé de là Jusqu’à Paris d’ou je suis revenu trop tard pour vous aller défier aux èchecs. M. Argand m’a dit hier que M. De Montgolfier avoit appris que vous désiriez voir une Expérience de Son ballon tout à votre aise et avec peu de monde et m’a chargé de vous demander ce qui en est et Si L’avis est vrai quel Jour vous conviendroit par Exemple demain parcequ’il a appris en même tems que vous alliez dîner chez M. Cadet de Vaux ruë des Gravilliers ce qui n’est pas très loin de la ruë de Montreuil un mot de réponse Mon Illustre Docteur Sur vos intentions a ce Sujet afin que je puisse en faire part à M. De Montgolfier ou à M Argand qui doit envoyer ce matin.
          Je compte Si vous êtes chez vous ce Soir Mon Illustre Docteur aller me dédommager de ce que Jai perdu ces deux Jours cy.
         
          Addressed: a Monsieur / Monsieur Franklin
        